By the Court.
Peckham, J.
The statute under which this indictment was found declares, among other things, that “ every person who shall be convicted of shooting at another, Sec., with the in tent, to kill, maim, ravish or rob such other person,” Sec., shall be punished by imprisonment in a State prison not more than ten years. 2 R. S. 665.
The prisoner was indicted under this statute. To convict him thereof it mus be proved that he violated some one of its provisions. It would seem that shooting at Bayly with intent to kill him, and hitting Mrs. Bayly by mere mistake, does not prove Mm guilty of shooting at her with intent to kill her. But it is equally clear, however, that the prisoner might have been convicted under this indictment, of another offense than that described in this statute. At common law, feloniously or unlawfully firing or striking at one and hitting another, is an offense as to the latter, of which the prisoner might have been *378convicted under this indictment. The request of the prisoner was, in substance, to charge that the prisoner could not be convicted of any offense for shooting Mrs. B. The request was too broad, and the court therefore committed no error in refusing such charge. Irrespective of this objection no material error is presented in this record for review, at least none in my judgment appears.
The judgment is affirmed.
All the judges concurred, except Morgan, J., who was for dismissal of the writ.
Judgment affirmed.